An appeal having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Joan Madden, J.), entered on or about July 2, 2009, and said appeal having been argued by *600counsel for the respective parties; and. due deliberation having been had thereon, and upon the stipulation of the parties hereto dated November 29, 2010, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Andrias, J.P., Saxe, Moskowitz, Acosta and Freedman, JJ. [Prior Case History: 2009 NY Slip Op 31443(U).]